DETAILED ACTION
Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.  Amended claim 1 is rejected over previously cited prior art.  See the rejections below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2015/0341714 A1 to Ahn et al (“Ahn”).
As to claim 1, Ahn discloses a display apparatus (See Fig. 4) comprising: 
a thin plate-shaped display cell (110) that displays images; and
a plurality of exciters (310, 320) that is disposed on side of a back surface of the display cell and causes the display cell to vibrate, 
wherein the plurality of exciters each comprises a group of minute exciters (310, 320), and each group of minute exciters comprises at least two minute exciters that are adjacent to each other and are on the same side of the display (See Fig. 4).  
Ahn fails to disclose wherein the plurality of exciters is configured to be provided a substantially same signal and cause the plurality of exciters to be regarded as one exciter when the plurality of exciters generates vibration in the display cell.  
However, Ahn discloses an exemplary embodiment where the vibration members 310 and 320 can vibrate in a stereo scheme.  
 Therefore, it would have been obvious for one ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Ahn to drive the two exciters with substantially the same signal and cause the plurality of exciters to be regarded as one exciter when the plurality of exciters generates vibration in the display cell, so as to generate stereo sound as suggested by Ahn.  Examiner takes Official Notice that it's well known in the art that a single sound output is supplied to multiple speakers in order to generate stereo sound.  
Further, Ahn discloses minute exciters which are arranged in an up-down direction, but fails to disclose wherein at least two minute exciters of each group of minute exciters are adjacent to each other in a right-left direction.  
However, such a configuration would have been a matter of design while yielding the same predictable results.  See MPEP 2144.04.IV.C.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2015/0341714 A1 to Ahn et al (“Ahn”) in view of US Patent Pub. 2002/0018578 a1 to Burton, and further in view of US Patent Pub. 2017/0134860 A1 to Kuksenkov et al (“Kuksenkov”).
As to claim 2, Ahn in view discloses each of the plurality of exciters is able to vibrate the display cell independently of each other at a frequency of 20 hz (¶ 0075, 0086), but fails to disclose wherein the display cell includes a glass substrate; and each of the plurality of exciters is disposed in a region a maximum width of which is less than or equal to a half wavelength.  
Burton discloses each of the plurality of exciters is disposed in a region a maximum width of which is less than or equal to a half wavelength of a frequency (See claims 1 and 15).  
At the time of filing, it would have obvious to one of ordinary skill in the art to have modified Ahn with the teachings of Burton wherein each of the plurality of exciters is disposed in a region a maximum width of which is less than or equal to a half wavelength of a frequency, as suggested by Burton thereby similarly enhancing the output of the transducers and preventing destructive interference. 
Ah in view of Burton fails to disclose wherein the display cell includes a glass substrate.  
Kuksenkov discloses wherein the display cell includes a glass substrate (¶ 0024).  
At the time of filing, it would have obvious to one of ordinary skill in the art to have modified Ahn in view of Burton with the teachings of Kuksenkov .  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2015/0341714 A1 to Ahn et al (“Ahn”) in view of US Patent Pub. 2002/0018578 a1 to Burton, and further in view of US Patent Pub. 2017/0134860 A1 to Kuksenkov et al (“Kuksenkov”), and further in view of US Patent Pub. 2004/0086144 A1 to Kallen.
As to claim 3, Ahn in view of Burton and Kuksenkov fails to disclose wherein the exciters each have a housing made by die-casting.
Kallen discloses wherein the exciters each have a housing made by die-casting (¶ 0037).  
At the time of filing, it would have obvious to one of ordinary skill in the art to have modified Ahn in view of Burton and Kuksenkov with the teachings of Kallen wherein the exciters each have a housing made by die-casting, as suggested by Kallen thereby similarly using a known method for forming housing structures in transducers/speakers such as die-casting.  

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2015/0341714 A1 to Ahn et al (“Ahn”) in view of US Patent Pub. 2002/0018578 a1 to Burton, and further in view of US Patent Pub. 2017/0134860 A1 to .
As to claim 4, Ahn in view of Burton, Kuksenkov and Kallen discloses an exciter that is fixed to the back surface of the display cell (Ahn, Fig. 2, exciter 310, 320 fixed to back surface of display cell 110), but fails to disclose further comprising: a counter plate that is disposed to face the display cell with a predetermined gap provided therebetween, wherein in each of the exciters, the housing is fixed to the counter plate.
Azima discloses further comprising:  a counter plate that is disposed with a predetermined gap provided therebetween, wherein in each of the exciters, the housing is fixed to the counter plate (See Fig. 13).  
At the time of filing, it would have obvious to one of ordinary skill in the art to have modified Ahn in view of Burton, Kuksenkov, and Kallen with the teachings of Azima further comprising:  a counter plate that is disposed with a predetermined gap provided therebetween, wherein in each of the exciters, the housing is fixed to the counter plate, as suggested by Azima thereby similarly using known configurations which use a counter plate for attaching an exciter in an apparatus.  
As to claim 5, Azima discloses wherein in each of the exciters, the housing is fixed to a position that is different from a position facing the exciter, with respect to the back surface of the radiator (See Fig. 13).   
The limitations regarding the display cell are taught by Ahn above.   

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2015/0341714 A1 to Ahn et al (“Ahn”) in view of US Patent No. 5,537,482 to Janning.  
As to claim 6, Ahn discloses an exciter that is fixed to the back surface of the display cell (Ahn, Fig. 2, exciter 310, 320 fixed to back surface of display cell 110), but fails to disclose wherein each of the exciters further comprises:  planar coils fixed to a surface; and a permanent magnet that is disposed to face the plurality of planar coils with a predetermined gap provided therebetween.
Janning discloses wherein each of the exciters further (See Fig. 1) comprises: 
planar coils (12) fixed to a surface; and
a permanent magnet (14) that is disposed to face the plurality of planar coils with a predetermined gap provided therebetween.
At the time of filing, it would have obvious to one of ordinary skill in the art to have modified Ahn with the teachings of Janning wherein each of the exciters further comprises:  planar coils fixed to a surface; and a permanent magnet that is disposed to face the plurality of planar coils with a predetermined gap provided therebetween, as suggested by Janning thereby similarly using a known configuration so as to reduce the thickness of the display apparatus.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2015/0341714 A1 to Ahn et al (“Ahn”) in view of US Patent No. 5,537,482 to Janning, and further in view of WO 2008/029083 A1 to Boyd et al (“Boyd”)
(Ahn, Fig. 2, exciter 310, 320 fixed to back surface of display cell 110), but fails to disclose wherein the respective exciters are fixed to the planar coils and each have a printed circuit board, the printed circuit board being fixed to a surface, and in the respective exciters, the planar coils are formed on a surface of the printed circuit board.  
Boyd discloses wherein the respective exciters are fixed to the planar coils and each have a printed circuit board, the printed circuit board being fixed to a surface, and in the respective exciters, the planar coils are formed on a surface of the printed circuit board (See Fig. 1; pg. 12, line 22-pg. 13, line 2).  
At the time of filing, it would have obvious to one of ordinary skill in the art to have modified Ahn in view of Janning with the teachings of Boyd wherein the respective exciters are fixed to the planar coils and each have a printed circuit board, the printed circuit board being fixed to a surface, and in the respective exciters, the planar coils are formed on a surface of the printed circuit board, as suggested by Boyd thereby similarly using known configurations such as printed circuit boards which allow for connections between components of the display apparatus of Ahn modified.  

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2015/0341714 A1 to Ahn et al (“Ahn”) in view of WO 98/31188 to Azima et al (“Azima”).  

Azima discloses an apparatus further comprising one or more heat dissipation sheets (See claims 8-11).
At the time of filing, it would have obvious to one of ordinary skill in the art to have modified Ahn with the teachings of Azima further comprising one or more heat dissipation sheets, as suggested by Azima thereby similarly using known elements such as heat dissipation sheets for preventing overheating of an electronic device.  
As to claim 9, Ahn in view of Azima fails to disclose wherein the one or more heat dissipation sheets are configured by an aluminum alloy.  However, the examiner takes Official Notice such that it is known in the art for using aluminum alloy as a heat dissipation material given its ability dissipate heat easily especially in exciter configurations.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354.  The examiner can normally be reached on Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J LEE/Primary Examiner, Art Unit 2624